Citation Nr: 1754452	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  12-31 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for right knee patellofemoral syndrome with osteoarthritis (with a temporary 100 percent rating for convalescence from August 28, 2012 to September 30, 2012).

2.  Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome with osteoarthritis (with a temporary 100 percent rating for convalescence from December 6, 2013 to January 31, 2014).

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to February 22, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1992 to December 1995.

These matters comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied increased ratings for the Veteran's bilateral knee disabilities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, an August 2016 rating decision granted TDIU from February 22, 2012, which is the date the Veteran filed a formal claim for TDIU.  However, her TDIU claim in February 2012 referenced that she was unable to work due to her knees.  Her increased knee rating claims are on appeal from August 2010.  As such, a claim for TDIU has been on appeal from August 2010 in conjunction with her increased knee rating claims.  Although the Veteran and her representative did not appeal the effective date of the TDIU grant, the Board presumes that she is seeking the greatest benefits available.

On her November 2012 substantive appeal, the Veteran requested a Board hearing.  In June 2013, she wrote and requested that her Board hearing request be cancelled.  It appears that this request to cancel was not initially noted, so she wrote to withdraw a request for a hearing again in September 2017.

In January 2016, the Veteran provided testimony regarding her claim for TDIU at a formal RO hearing.  A transcript of that hearing is contained in the record.  Notably, during that hearing she withdrew claims for an increased rating for PTSD, increased ratings for bilateral lymphedema of the lower extremities, a temporary 100 percent rating, and entitlement to housebound benefits.  These issues had not yet been appealed to the Board, so these withdrawals do not warrant dismissal by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Knees

The Board notes that the Veteran's claims for increased ratings for her knees were filed in 2010.  She has been afforded VA examinations for her knee disabilities in 2010, 2013, 2014 (addendum), 2015, and 2016.  In 2016, a Court of Appeals for Veterans Claims (CAVC) provided that adequate knee examinations should include additional range of motion testing than was generally provided.  Here, the examination reports of record do not indicate that range of motion testing of the Veteran's service-connected knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of her service-connected knee disabilities.  See Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.'").

TDIU

Prior to February 22, 2012, the Veteran did not meet the schedular requirements for TDIU.  The record contains an August 2010 private medical statement that the Veteran was unable to work due to her bilateral knee disabilities and bilateral lower extremity edema.  The Board does not have jurisdiction to grant TDIU in the first instance.  If, after the additional development requested in this remand, the Veteran still does meet the schedular requirements for a grant of TDIU, then the claim should be referred to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the severity of her knees. 

To the extent possible, the examiner is asked to provide the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's knees.  The examination should continue to include repetitive range of motion testing.  If the examiner is unable to so, he or she should clearly explain why that is so.

The examiner is asked to review the medical evidence of record and provide a statement on the functional impact of the Veteran's knees and lower extremity lymphedema prior to February 2012.

2.  After the above development and readjudication of the Veteran's knee disabilities, if his combined rating remains below the schedular TDIU requirements, then refer the case to the Director, Compensation Service, for extraschedular consideration of a TDIU prior to February 22, 2012.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

3.  After completing the development requested above, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished a SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




